In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Partnow, J.), dated September 19, 2006, which granted the motion of the defendant Young Women’s Christian Association of Brooklyn for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
On its motion for summary judgment, the defendant Young Women’s Christian Association of Brooklyn (hereinafter the YWCA) established its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]) by submitting evidence establishing that it neither created the allegedly dangerous condition at issue nor had actual or constructive notice of it (see Nu Li Lin v New York City Hous. Auth., 36 AD3d 776 [2007]; Gallais-Pradal v YWCA of Brooklyn, 33 AD3d 660 [2006]). In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., supra at 324). Accordingly, the Supreme Court correctly granted the YWCA’s motion (see Nu Li Lin v New York City Hous. Auth., supra at 776; Gallais-Pradal v YWCA of Brooklyn, supra at 660). Miller, J.P, Goldstein, Fisher and Covello, JJ., concur.